UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6904


TIMOTHY CHARLEY,

                Plaintiff - Appellant,

          v.

OFFICE OF THE ATTORNEY GENERAL; HENRY MCMASTER, Attorney
General; MARY S. WILLIAMS, Assistant Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:10-cv-01204-CMC)


Submitted:   November 17, 2010            Decided:   December 9, 2010


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Charley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy      Charley      appeals    the    district     court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.      § 1983    (2006)      complaint.       We   have

reviewed the record and find no reversible error.                       Accordingly,

we    affirm    for     the      reasons   stated        by   the   district      court.

Charley v.      Office      of    the    Att’y    Gen.,       No.   6:10-cv-01204-CMC

(D.S.C. June 21, 2010).              We deny Charley’s motion for discovery

and   dispense    with      oral    argument      because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2